DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

August 1, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Migration of the Excluded Parties List System (EPLS) to the System for Award
Management (SAM)

Section 6401 of the Affordable Care Act requires the Secretary of the U.S. Department of Health and
Human Services to establish screening procedures for Medicare, Medicaid, and Children’s Health
Insurance Program (CHIP) providers and suppliers and to determine the level of screening to be
conducted according to the risk of fraud, waste, and abuse with respect to the category of provider or
supplier. Federal regulations at 42 CFR part 455 Subpart E, published in February 2011,
implemented these requirements including a regulatory provision at section 455.436 mandating that
state Medicaid agencies check the Excluded Parties List System (EPLS) no less frequently than
monthly for providers and for any person with an ownership or control interest or who is an agent or
managing employee of the provider.
The EPLS database has been migrated into the System for Award Management (SAM), so state
Medicaid agencies should begin using the SAM database. Please see the website located at
https://www.epls.gov/epls/jsp/News.jsp for assistance in accessing the database in its new location.
If you have questions about this Informational Bulletin, contact Charles Lehman, Director, Division
of State Systems at 410-786-4451 or Charles.Lehman@cms.hhs.gov.

